Application for an order to vacate the restraining and injunctive provisions contained in an order to show cause granted by a Supreme Court Justice ex parte dated September 30, 1957 and the order continuing those provisions *890dated October 8, 1957. “We do not believe that, in a matter of this character, a stay should have been granted ex parte.” (McCall v. Beck, 284 App. Div. 838.) Although the second order which continued the injunctive provisions contained in the order to show cause was granted after a hearing and on notice, nevertheless, it appears that the motion itself has not been decided and that the injunctive provisions of the ex parte order were merely continued by the second order. Orders vacated, without costs, and without prejudice. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.